DENNIS, Justice,
dissents.
I respectfully dissent.
*480Admittedly, our prior cases are ambiguous on the point, but it appears to me that the better rule is that the work related stress or exertion need only be in excess of the non-employment life of the decedent, not that of the average worker or other mythical person. State v. Kemp, 711 P.2d 1142 (Wyo.1986); So. Bell Tel. & Tel. Co. v. McCook, 355 So.2d 1166 (Fla.1977); Meadow Gold Dairies v. Oliver, 535 P.2d 290 (Okla.1975); Baker Mobiles of Florida v. O’Neil, 412 So.2d 34 (Fla.Dist.Ct.App.1982); Market Food Dist., Inc. v. Levenson, 383 So.2d 726 (Fla.Dist.Ct.App.1980).